Citation Nr: 1743843	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS), initially evaluated as 10 percent disabling prior to July 8, 2013, and as 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Air Force from April 2005 to March 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for GERD and assigned a 10 percent disability evaluation effective March 2, 2011.  The RO also granted service connection for IBS with a noncompensable evaluation.  In November 2013, the Decision Review Officer rated the two conditions together as GERD with IBS and continued the 10 percent evaluation.  The issue has been recharacterized accordingly.  
Then in an April 2014 rating decision, the RO increased the disability evaluation for GERD with IBS to 30 percent disabling, effective July 8, 2013.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

Jurisdiction of the case rests with the RO in Roanoke, Virginia. 
This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

The Veteran asserts that he is entitled to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) prior to July 8, 2013, and in excess of 30 percent thereafter.  In June 2015, the Board remanded the claim.  The remand instructions requested that the Veteran undergo a VA examination to assess the current severity of his service-connected GERD.  All relevant records were to be sent to the examiner for review, who would report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD to include the frequency of any recurrent epigastric distress, abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, dysphagia, pyrosis and regurgitation, or substernal arm or shoulder pain.  The examiner was also to indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health. 

In April 2016, the Veteran underwent VA examinations for esophageal conditions and intestinal conditions.  On both of these exams, no records were reviewed prior to the in-person examination.  On remand, the Veteran is entitled to new examinations which include a review of the Veteran's records, to include his medical history.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
A medical opinion based on these examinations was obtained in April 2016.  The examiner found that the Veteran had a history of GERD documented in 2010 with complaints of persistent reflux, and chest and epigastric burning.  The opinion noted no evidence of vomiting or refractory GERD as evidenced by weight loss or persistent symptoms.   

There is evidence that suggests that all medical records were not considered in rendering this opinion.  A November 2010 private treatment record noted that the Veteran had chronic diarrhea for over a year.  This continued into January 2011, where the Veteran had severe intermittent crampy abdominal pain followed by diarrhea.  In a May 2014 letter, a physician stated that he treated the Veteran from November 2010 to January 2011, and that the Veteran was seen at that time due to symptoms of acid reflux and chronic diarrhea with abdominal pain.  In January 2017, the Veteran was treated for GERD with esophagitis, and IBS.  In a June 2017 statement, the Veteran asserted that he presented the examiner with a handwritten history of all of his symptoms and treatments, which included more than what was noted by the examiner and was included in his recent records, but that the examiner did not accept it.

The Board finds that this April 2016 opinion is inadequate and on remand, the Veteran should be afforded a new opinion to properly consider these symptoms.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

On remand, any outstanding medical records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, schedule the Veteran for VA intestinal and esophageal conditions examinations to determine the severity of his service-connected GERD with IBS.  The examinations should include a review of the record, noting all of the Veteran's prior medical history with respect to these conditions.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

When describing the Veteran's symptoms, the examiner should include a discussion of the symptoms present/absent under Diagnostic Codes 7346 and 7319 during the appeal period in light of the contemporaneous evidence.

The examiner should note the functional impairment of the Veteran's service-connected GERD with IBS.  

An explanation for all opinions expressed must be provided.  

4.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




